t c summary opinion united_states tax_court john n shelton jr petitioner v commissioner of internal revenue respondent docket no 15341-99s filed date john n shelton jr pro_se chang ted li for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure -2 - respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes additions to tax taxable_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions which are discussed below the issues to be decided involve the correct amount of rental income for each taxable_year at issue and the amount of allowable expense deductions petitioner failed to file federal_income_tax returns and failed to make estimated_tax payments for the taxable years to inclusive as a result respondent prepared substitute returns for each of the taxable years in issue and in the notice_of_deficiency made the following adjustments taxable_year wage income received dollar_figure dollar_figure dollar_figure dollar_figure interest_income -- rental income big_number big_number big_number big_number respondent computed the above deficiencies allowing petitioner the standard_deduction and one exemption and using the tax table for married individuals filing separately the parties stipulated that petitioner received income during each of the taxable years as follows taxable_year wage income--u s dollar_figure dollar_figure dollar_figure dollar_figure postal service wage income---baltimore area dollar_figure dollar_figure dollar_figure dollar_figure local apwu interest income--u s dollar_figure dollar_figure dollar_figure -0- postal service_credit union petitioner stipulated that he failed to file federal_income_tax returns and failed to make estimated_tax payments for the taxable years to inclusive the court will treat the stipulations as concessions by the parties resolving the issues of unreported wage income and interest received for each of the taxable years at issue and the issues relating to the additions to taxes pursuant to sec_6651 and some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the exhibits are incorporated herein by this reference at the time of the filing of the petition petitioner resided in finksburg maryland petitioner has been employed by the u s postal service in the main post office in baltimore for more than years including the taxable years in issue gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes income derived from rents during the taxable years in issue petitioner owned residential_rental_property located pincite taney road baltimore maryland the property consists of a two-story shingle house with a driveway there is an apartment on each floor petitioner purchased the property in date and paid dollar_figure for the dwelling and land during the years at issue petitioner rented the first floor apartment to mr and mrs lewis reavis during and the reavises paid dollar_figure per month rent during and the reavises paid dollar_figure per month rent petitioner paid for all utilities the second floor apartment has been vacant for some time when both apartments were rented in petitioner received about dollar_figure in rent at trial the court received into evidence four schedules e supplemental income and loss one for each taxable_year in issue prepared by petitioner for purposes of trial reconstructing the rents received and expenses relating to the taney road property the schedules are summarized below taxable_year rental income dollar_figure dollar_figure s big_number dollar_figure expenses insurance mortgage interest big_number big_number big_number big_number repairs big_number big_number big_number supplies -o- big_number taxes big_number big_number big_number big_number utilities big_number big_number big_number big_number total expenses big_number big_number big_number big_number add depreciation big_number big_number big_number big_number total expenses big_number big_number big_number big_number losses from real_estate big_number big_number big_number big_number -5- petitioner’s uncontroverted testimony is credible and we find that he received rental income in and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively and not the dollar_figure amount for each year as determined in the notice_of_deficiency sec_212 allows as a deduction all ordinary and necessary expenses paid during the year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1 6001-l1 a e income_tax regs at the conclusion of the trial the court held the record open for the receipt of evidence substantiating expenses relating to the rental property because petitioner failed to present any documentation at trial the parties filed a supplemental stipulation of facts in which they stipulated that petitioner paid the following amounts for mortgage interest taxable_year household bank fsb dollar_figure dollar_figure dollar_figure -o0- u s dept of hud dollar_figure dollar_figure --q- -o- total dollar_figure dollar_figure dollar_figure -o- based on the supplemental stipulation of facts petitioner is allowed deductions for mortgage interest in these amounts for the respective years based on the documentary_evidence attached as exhibits to - the supplemental stipulation of facts petitioner established that he paid real_property_taxes in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively we hold that he is entitled to deductions in these amounts for those years further petitioner is entitled to deductions for of dollar_figure for water expenses and for of dollar_figure for repairs although we realize petitioner incurred many more expenses in connection with the operation of the rental property in the absence of any documentation we are unable to estimate additional expenses that would ordinarily be deductible unfortunately petitioner has not been helpful and therefore we cannot allow any additional deductions because we have no basis for determining how much was paid during the years in issue with respect to depreciation sec_167 and c allows a taxpayer to claim a depreciation deduction for property_held_for_the_production_of_income for which he established an adjusted_basis as provided in sec_1011 the phrase held_for_the_production_of_income has the same meaning in sec_212 and sec_167 47_tc_120 sec_168 b b provides that the straight_line method_of_depreciation is applicable to residential_rental_property and sec_168 provides for the applicable_recovery_period of years for such property further sec_168 d provides with respect to residential_rental_property that the - - applicable convention is the midmonth convention petitioner claimed a depreciation deduction of dollar_figure for the rental property for each year in issue computed as follows month and year recovery placed_in_service basis period convention method deduction dollar_figure years m m s l dollar_figure petitioner’s computations are correct and comport with the statute however petitioner used the purchase_price of dollar_figure as his basis for depreciation purposes which price includes both land and building the allowance for depreciation in the case of tangible_property does not apply to land sec_1_167_a_-2 income_tax regs petitioner is entitled to a depreciation deduction for each year upon the basis of the record we find the value of the land to be dollar_figure leaving petitioner with an adjusted_basis for depreciation of dollar_figure thus under sec_168 petitioner is entitled to a depreciation deduction of dollar_figure for each taxable_year in issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
